Citation Nr: 0915763	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  03-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to a compensable rating for a left inguinal 
hernia repair residuals.

3.  Entitlement to an initial compensable rating for 
superficial scar, residual of the left inguinal hernia 
repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to May 
1995.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.

In conjunction with his September 2000 claim for increased 
rating, the Veteran also appears to be claiming service 
connection for perforated ear drums.  The record does not 
reflect that the RO has addressed this issue.  It is again 
REFERRED to the RO for appropriate action.

The Board notes that, most recently, the RO granted service 
connection for a superficial scar, as a residual of the 
service-connected inguinal hernia.  In particular, a December 
2008 rating decision assigned an evaluation of 0 percent, 
effective November 25, 2008.  As the scar was originally a 
part of the veteran's claim for an increased rating for the 
residuals of the left inguinal hernia repair, it is 
considered to be a part of the original appeal and will be 
discussed below.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
Level I in both ears.  

2.  Throughout the rating period on appeal, the Veteran's 
left inguinal hernia, status-post repair, has not been shown 
to be manifested by a postoperative recurrent, readily 
reducible hernia that is well supported by a truss or belt.

3.  Throughout the rating period on appeal, the Veteran's 
superficial scar, residual of the left inguinal hernia, 
repair, has not been shown to be manifested by symptoms 
warranting a compensable rating.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).

2.  The criteria for a compensable disability evaluation for 
left inguinal hernia, status-post repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7338 (2008).

3.  The criteria for an initial compensable disability 
evaluation for superficial scar, residual of the left 
inguinal hernia repair have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805, 7806 (effective prior to 
August 30, 2002); Diagnostic Codes 7802, 7803, 7804, 7805, 
7806 (effective August 30, 2002, to October 22, 2008); 
Diagnostic Codes 7801, 7802, 7804, 7806 (effective October 
23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, notice letters were sent to the Veteran in February 
2001, August 2003, and April 2008, because compliant notice 
was not provided prior to an initial unfavorable decision on 
a claim by the RO; the Board acknowledges that these letters 
do not meet the requirements of Vazquez-Flores.  Thus, the 
notice in this case is deemed deficient.  In this regard, 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case is found to be deficient, creating 
a presumption of prejudice.  Nonetheless, such presumption 
has been overcome here.  Indeed, in this case the December 
2008 supplemental statement of the case set forth the 
diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a June 2006 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication and the presumption 
has been rebutted. 

In sum, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical treatment records and post service treatment 
records have been obtained.  He has been afforded VA medical 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Disability Ratings

The Veteran is claiming entitlement to increased ratings for 
bilateral hearing loss and a left inguinal hernia, status-
post repair.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

I. Increased Ratings for Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent. 38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In the present case, the Veteran underwent a VA audiological 
evaluation in November 2008.  At that time, puretone 
thresholds, in decibels (dB), were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

25
35
45
60
LEFT

25
30
65
70


On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was recorded as 41 dB.  
His puretone average for the left ear was recorded as 48 dB.  
Speech recognition was 96 percent for the right ear and 92 
percent for the left ear. 

Applying the findings of the November 2008 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  Considering that the 
Veteran's right ear manifests an average puretone threshold 
of 41 decibels, with a 96 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his right ear 
hearing loss to be Level I impairment.

The Veteran's left ear manifests an average pure tone 
threshold of 48 decibels, and 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the Veteran's left ear hearing loss to be that of Level 
I impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

Moreover, neither ear shows an exceptional pattern of hearing 
impairment under Table VIA.  Therefore, the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the Veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently-assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.  There is no other 
medical evidence to the contrary.  

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the Veteran receiving an increased rating, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


II. Increased Rating for Left Inguinal Hernia and Residual 
Scar

The Veteran underwent a left inguinal hernia repair in 1986 
during service.  Service connection for status post left 
inguinal hernia repair was granted in a July 1998 rating 
decision, and a noncompensable initial disability rating was 
assigned.  The Veteran's claim for an increased evaluation 
was received in September 2000.  A July 2001 rating decision 
denied that request, and the current appeal ensued.  The 
Veteran contends that his hernia symptomatology is much worse 
than that contemplated under the currently assigned 
noncompensable disability rating.  In particular, he has 
reported itching and numbness in the area of the hernia scar. 

a. Left Inguinal Hernia 

The Veteran's left inguinal hernia has been rated under 
Diagnostic Code 7338.  That code contemplates a 
noncompensable rating for a small, reducible hernia, a hernia 
without true hernia protrusion, or a hernia that is 
preoperative but remediable.  A 10 percent rating is 
appropriate where the hernia is postoperative recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
60 percent rating is assigned where the inguinal hernia is 
large, postoperative, and recurrent, and is not well 
supported under ordinary conditions and is not readily 
reducible, when considered inoperable.  Note: Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  See 38 C.F.R. § 4.114.

The Veteran underwent a VA examination in November 2008 to 
assess his service-connected inguinal hernia.  Subjectively, 
the Veteran reported itching and pain in the area of the 
hernia scar when lifting over 25 pounds.  Objectively, no 
recurrence of the hernia was noted.  The only resulting 
diagnosis pertained to the residual scar, as described below.  

In support of his claim for a higher rating, the Veteran also 
submitted private medical records from the Georgia Department 
of Corrections.  In particular, a March 2001 nursing 
assessment noted that the Veteran had a history of left 
inguinal hernia repair.  No abdominal masses were reported at 
that time.  The Veteran had complained of pain in the left 
inguinal area; he was prescribed Advil and advised to avoid 
lifting any heavy objects.  In April 2003, a similar 
Department of Corrections medical record noted the Veteran's 
hernia scar.  There were no other pertinent findings related 
to the hernia.  

Based on the foregoing evidence of record, the Board finds 
that a compensable rating for the Veteran's left inguinal 
hernia is not warranted.  As noted above, a 10 percent 
evaluation is warranted for a postoperative recurrent, 
readily reducible hernia that is well supported by a truss or 
belt.  Although the Veteran has reported occasional pain and 
itchiness in the area of the hernia repair, the medical 
evidence of record is negative for a diagnosis of a left 
inguinal hernia following his separation from service in 
1995.  Significantly, neither the November 2008 VA 
examination, nor the private medical records from the 
correctional facility found reoccurrence of a hernia.  There 
is no evidence that would suggest that the Veteran currently 
has a readily reducible hernia that is well supported by a 
truss or belt.  Thus, the preponderance of the evidence does 
not show that a higher evaluation is warranted for the 
Veteran's service-connected left inguinal hernia, status-post 
repair, at any time during the appeals period.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a left inguinal hernia, the benefit-of-
the-doubt rule does not apply, and the claim must be denied, 
and there is no basis for staged ratings of the disability 
pursuant to Hart. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.



b. Residual Scarring 

Notably, during the pendency of this appeal, in December 
2008, the RO granted service connection for the residual 
hernia scar; a noncompensable evaluation under Diagnostic 
Code 7802 was assigned.  As this disability is a component of 
the residuals of the left inguinal hernia repair, it is still 
considered part of this appeal.  Based on the evidence 
outlined below, the Board finds that the Veteran's residual 
scar is appropriately rated as noncompensable under DC 7802 
throughout the entirety of the rating period on appeal.  

Also, during the pendency of the Veteran's claim, VA issued 
revised regulations amending the portion of the rating 
schedule dealing with disorders of the skin, effective August 
30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Criteria were again revised, effective on October 23, 2008. 

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the Veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel. See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change. See also 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000.

Based on this change in schedular criteria during the 
Veteran's appeal, the Board will evaluate the Veteran's claim 
for an increased rating of his service-connected superficial 
scar, residuals of a left inguinal hernia disability, under 
both the old and new criteria, with the proviso that the 
current criteria may not be applied retroactively.

Again, the RO has evaluated the Veteran's hernia scarring as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7802, which contemplates scars of the head, face, or neck, 
that are superficial and nonlinear, and have an area(s) of 
less than 144 square inches.  

(i.) The former schedular criteria (prior to August 30, 2002)

38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (as in 
effect prior to August 30, 2002) provided ratings for third-
degree and second-degree burn scars only.  

38 C.F.R. § 4.118, Diagnostic Code 7803 (as in effect prior 
to August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to August 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior 
to August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002) a noncompensable rating is 
warranted with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area; a 10 
percent rating is warranted for eczema manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.



(ii) The former schedular criteria (effective August 30, 
2002)

Under 38 C.F.R. § 4.118, DC 7801 (as in effect August 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.). 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater. Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

Under DC 7806 (as in effect August 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

(iii) The current schedular criteria (effective October 23, 
2008)

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are deep and 
nonlinear, covering areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.) are rated at 
10 percent disabling under Diagnostic Code 7801.

Burn scars or scars due to other causes, not of the head, 
face, or neck, that are superficial and nonlinear covering 
areas of 144 square inches (929 sq. cm.) or greater are rated 
a maximum 10 percent disabling under Diagnostic Code 7802. 

Diagnostic Code 7803 has been eliminated as of October 23, 
2008.  

Scars that are unstable or painful receive a compensable 
rating under Diagnostic Code 7804.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under Diagnostic Code 7804, one or two 
scars that are unstable or painful warrant a 10 percent 
rating; three or four scars that are unstable or painful 
warrant a 20 percent rating; and five or more scars that are 
unstable or painful warrant a maximum 30 percent rating.  

Other scars (including linear scars) and other effects of 
scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 
7804 are rated under Diagnostic Code 7805, under which any 
disabling effect(s) not considered in a rating provided under 
Diagnostic Codes 7800- 7804 are evaluated under an 
appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (effective October 23, 2008).

With respect to Diagnostic Code 7806 (dermatitis or eczema), 
the rating criteria prior to October 23, 2008, remains in 
effect, as no revisions were made pursuant to that code 
section.  

Analysis:

(i.) The former schedular criteria (prior to August 30, 2002)

The Veteran's residual hernia scar is currently rated as 
noncompensably disabling under Diagnostic Code 7802.  At the 
outset, the Board notes that former Diagnostic Code 7802 
(prior to August 30, 2002) contemplated second degree burn 
scars only; therefore, its application is not for 
consideration here.  

A compensable rating under the former Diagnostic Code 7803 
(prior to August 30, 2002) criteria is not warranted because 
the medical evidence of record does not indicate that the 
Veteran's residual hernia scar is poorly nourished with 
repeated ulceration, as required for a 10 percent evaluation.  
Indeed, the November 2008 VA examiner expressly found that 
there was no ulceration or breakdown of the scar.  

With respect to the application of former Diagnostic Codes 
7804 and 7805 (prior to August 30, 2002), compensable ratings 
under these diagnostic codes are also  not warranted because 
the medical evidence of record does not demonstrate that the 
scar is painful or tender upon objective demonstration, or 
that the scar results in limitation of motion.  Again, the 
November 2008 VA examiner expressly noted that the scar was 
non-tender to palpation upon examination.  He additionally 
reported that there was no limitation of function or motion 
due to the scar.  

Based on the above objective medical findings, a compensable 
disability rating cannot be assigned for the Veteran's scar 
under former Diagnostic Codes 7802, 7803, or 7805 (prior to 
August 30, 2002).  

The Board acknowledges the Veteran's contention that the scar 
itches on occasion.  The Board notes that the record does not 
contain any evidence relating to eczema other than the 
Veteran's own subjective complaints of intermittent itching.  
Even assuming, arugendo, that the Veteran's hernia residuals 
were manifested by eczema (or disability comparable thereto), 
his symptomatology would still only warrant a noncompensable 
evaluation under former Diagnostic Code 7806 because the 
itching does not involve an exposed surface or extensive 
area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).  

Therefore, under the former schedular criteria, effective 
prior to August 30, 2002, the Veteran's residual hernia scar 
manifests symptomatology most closely reflected by a 
noncompensable disability rating, namely, superficial 
scarring.  Accordingly, for the reasons stated above, the 
criteria for higher disability ratings are not met or 
approximated.  Thus, an increased rating under the former 
criteria, effective prior to August 30, 2002, is not 
warranted.  

Analysis:

(ii) The former schedular criteria (effective August 30, 
2002)

Based on aforementioned clinical findings, the Veteran is not 
entitled to a higher evaluation for his residual hernia scar 
under former Diagnostic Codes 7801 through 7806, as in effect 
August 30, 2002.  

Again, the Veteran underwent a VA examination in November 
2008 for evaluation of his inguinal hernia.  He reported that 
the associated scar was painful in the area of the scar when 
lifting over 25 pounds; he further stated that the scar 
itched occasionally, but that he did not use any treatment 
for the itch.  

Objectively, the scar measured 4.5 cm by 0.2 cm.  It was non-
tender to palpation and there was no adherence to underlying 
tissue.  The scar was not hyper- or hypo-pigmented; there was 
no limitation of motion or function; and no keloid formation 
or depression was noted.  The examiner further described the 
scar as stable and superficial.  The pertinent diagnosis was 
superficial scar in left inguinal area. 

Based on the above, a compensable rating under former 
Diagnostic Code 7801 (as in effect August 30, 2002) criteria 
is not warranted because the scar was not found to be deep or 
cause limited motion.  Similarly, former Diagnostic Code 7802 
could not provide for a higher rating because the scar 
measured substantially less than the minimum 144 square inch 
area(s), as required under that code section.  A compensable 
rating under former Diagnostic Codes 7803 or 7804 is also not 
supported by the medical evidence because the scar was 
neither unstable nor painful upon examination.  Finally, the 
scar was not shown to cause limitation of function so as to 
warrant a compensable rating under former Diagnostic Code 
7805.  

With respect to the Veteran's complaints of itching in the 
area of the scar, the Board has also considered whether 
Diagnostic Code 7806 might allow for an increased rating.  
However, the evidence does not show Veteran has a skin 
disability manifested by eczema or dermatitis in an area that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (as in effect August 30, 2002).  Accordingly, a 
compensable rating under Diagnostic Code 7806 is not 
warranted.  

Thus, under the former schedular criteria, as in effect 
August 30, 2002, the Veteran's residual hernia scar manifests 
symptomatology most closely reflected  by a noncompensable 
disability rating, namely, scarring which does not require 
treatment and covers an area of less than 144 square inches.  
Accordingly, for the reasons stated above, the criteria for 
higher disability ratings are not met or approximated.  
Therefore, an increased rating under the former criteria, as 
in effect August 30, 2002, is not warranted.  

Analysis: 

(iii) The current schedular criteria (effective October 23, 
2008)

In order to obtain a compensable disability rating under the 
current, revised skin regulations, the Veteran would have to 
show that the scar is deep and nonlinear, measuring an area 
of at least 6 square inches, but less than 12 square inches 
(DC 7801); that the scar is superficial and nonlinear, 
measuring an area of 144 square inches or greater (DC 7802); 
or that the scar is unstable or painful (DC 7804).  Again, 
Diagnostic Code 7803 has been eliminated as of October 23, 
2008, and the criterion under Diagnostic Code 7806 was not 
amended in substance. 

The pertinent findings regarding the nature and measurement 
of the residual hernia scar have already been set forth and 
need not be repeated in their entirety here.  Such findings 
establish that the Veteran does have a "qualifying scar" as 
contemplated under the current version of Diagnostic Code 
7802, effective October 23, 2008.  In this case, however, the 
hernia scar is superficial and covers an area of less than 
144 square inches.  Therefore, higher ratings under current 
Diagnostic Codes 7801 and 7802 are not warranted.  

Moreover, none of the other Diagnostic Codes in effect as of 
October 23, 2008,  enable a higher rating here.  Although the 
record reflects subjective complaints of pain the area of the 
scar, the objective medical evidence shows that the scar is 
non-tender to palpation.  Accordingly, a compensable rating 
under the current Diagnostic Code 7804 criteria is not 
warranted.  Finally, a higher cannot be granted under DC 7805 
because the disabling effects of the scar have already been 
contemplated under the appropriate code, namely Diagnostic 
Code 7802.  

Hence, the Board finds that a compensable rating is not 
warranted for hernia scars under Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, or 7806, under the revised rating criteria, 
effective October 23, 2008, or under the former rating 
criteria, effective prior to, and as of August 30, 2002.   

As the preponderance of the evidence is against the claim for 
an increased rating for a residual hernia scar, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied, and there is no basis for staged ratings of the 
disability pursuant to Hart. 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  

Entitlement to a compensable rating for a left inguinal 
hernia is denied.  

Entitlement to an initial compensable rating for superficial 
scar, residual of the left inguinal hernia repair is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


